Citation Nr: 0813044	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  Prior to this decision, the veteran was 
assigned a 10 percent rating for residuals of a left knee 
condition based upon arthritis in his left knee.  In the 
January 2003 rating, the RO granted separate diagnostic 
ratings of 10 percent for degenerative arthritis and 10 
percent for instability.

In September 2006, the veteran testified before a decision 
review officer.  A copy of the transcript is of record.  In 
December 2007, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2007 video hearing on this appeal, the 
veteran indicated that he wished to submit additional 
evidence in support of his appeal.  In January 2008, the 
veteran submitted this evidence, consisting of records from a 
private doctor of orthopedics.  This evidence was 
subsequently sent to the Board and received in February 2008.  
The Board then sent the veteran a letter asking him whether 
he wished to waive consideration of this evidence by the 
Agency of Original Jurisdiction (AOJ).  The veteran, by 
correspondence dated March 2008, indicated that he did not 
wish to do so and instead requested that his evidence be 
initially considered by the AOJ.  In order to assure that the 
veteran is provided with every opportunity regarding his 
appeal, this case must remanded to the AOJ to provide it with 
the opportunity to consider this evidence.  38 C.F.R. 
§ 20.1304 (2007).

Finally, the Board notes that the veteran may not have been 
provided with all of the evidence required by Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Consider the additional medical 
records submitted by the veteran, 
indicating treatment from September 1996 
to November 2006 by a private doctor of 
orthopedics.

2.  Pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), send to the 
veteran a copy of the applicable 
diagnostic codes, including diagnostic 
codes 5003 and 5256 through 5263.  See 
generally 38 C.F.R. § 4.71a (West 2007).  
Advise the veteran that these diagnostic 
codes provide for a range in severity of a 
particular disability from noncompensable 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  Advise the veteran that he may 
submit (or ask the Secretary to obtain) 
evidence that is relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  
This information must be provided to the 
veteran through a separate letter and not 
in a Supplemental Statement of the Case. 

3.  Undertake any additional development 
deemed necessary to properly adjudicate 
the veteran's claims for an increased 
rating for degenerative arthritis and 
instability of his left knee.  If the 
benefits sought on appeal are not granted, 
send to the veteran and his representative 
a Supplemental Statement of the Case and 
afford them the appropriate time within 
which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



